Citation Nr: 1820397	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-49 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right arm disability.
 
2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for diabetes mellitus.
 
3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension.
 
4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a low back disability. 


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from December 1961 to December 1964, with subsequent Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since December 2005; however, SSA records have not been associated with the claims file.  As the Board is unable to ascertain their relevance based on the information of record, they must be secured on remand.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Updated VA and private treatment records should also be obtained. 

Additionally, any outstanding service records should be secured, as the Veteran has reported Reserve service from 1978 to 2004, and it is unclear if the currently available service treatment records are complete.  Moreover, given documented treatment for hypertension while the Veteran was a Reservist, his periods of active duty for training (ACDUTRA) should be verified on remand.  See 38 C.F.R. § 3.6(a) (the term "active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding service medical records that are not already associated with the claims file, to include from the Veteran's Reserve service between 1978 and 2004.

2.  Verify the Veteran's periods of ACDUTRA.  Please note that reports of retirement points do not contain the necessary information in this regard.  The Board is particularly interested in whether the Veteran was on a period of ACDUTRA on June 24, 1986 or July 30, 1992, in light of the favorable March 2008 VA medical opinion in relation to his hypertension claim.

3.  Obtain any updated VA treatment records.

4.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

5.  Obtain the Veteran's disability benefit determination and medical records from the Social Security Administration.

6.  After completing the above development and any other additional development deemed appropriate, readjudicate the issues on appeal.  With regard to the claim for hypertension, the AOJ should specifically address whether the Veteran was on a period of ACDUTRA on June 24, 1986 or July 30, 1992, in light of the favorable March 2008 VA medical opinion.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




